Citation Nr: 1708560	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right upper extremity diabetic peripheral neuropathy.  

2.  Entitlement to service connection for left upper extremity diabetic peripheral neuropathy.  

3.  Entitlement to service connection for right lower extremity diabetic peripheral neuropathy.  

4.  Entitlement to service connection for left lower extremity diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1968.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the RO added additional evidence, including VA treatment records, following the November 2011 statement of the case (SOC).  A supplemental statement of the case (SSOC) was not issued thereafter.  Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  
38 C.F.R. § 20.1304 (c) (2016).  The general exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.  As the Board is granting the full benefits sought on appeal, referral of the claim to the RO/AOJ is not necessary and the Veteran is not prejudiced by the Board continuing to adjudicate the claim.  


FINDINGS OF FACT

1.  The record demonstrates a current diagnosis of right upper extremity diabetic peripheral neuropathy.  

2.  The record demonstrates a current diagnosis of left upper extremity diabetic peripheral neuropathy.  

3.  The record demonstrates a current diagnosis of right lower extremity diabetic peripheral neuropathy.  

4.  The record demonstrates a current diagnosis of left lower extremity diabetic peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for left upper extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for service connection for right lower extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for service connection for left lower extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a bilateral upper and lower extremity peripheral neuropathy due to his service-connected diabetes mellitus type II (diabetes). 

The Board notes that the Veteran has not claimed, nor does the evidence demonstrate, that he had any complaints, treatment, or diagnosis of peripheral neuropathy during military service.  As such, direct service connection is not at issue in this claim.  Rather, the issue on appeal is whether the Veteran's service-connected diabetes caused or aggravated peripheral neuropathy in an upper or lower extremity.  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran received a VA examination in June 2010, which was conducted by a physician board certified in obstetrics and gynecology.  During the examination, the Veteran reported that for over two years he had experienced paresthesias and numbness in his fingers in both hands and the soles of his feet.  The examiner found that there was no disability resulting from brain disease or injury, spinal cord disease or injury, cervical disc disease, or trauma to the nerve roots themselves.  There was no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  Finally, there was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy found upon examination.  The examiner stated that the Veteran had a mild peripheral neuropathy of the upper and lower extremities, but that the disability was not caused by or the result of his diabetes.  The examiner explained that the diabetes was formally discovered and treated only two years prior and that peripheral neuropathy occurs in approximately 50 percent of individuals with long standing diabetes.  

However, since that examination, the Veteran received an EMG in February 2011 following several falls as well as continued complaints of numbness and tingling of the hands and feet.  The EMG of the right and left legs and right arm was abnormal and the report states that the results for the lower extremities best fit chronic sensorimotor primarily axonal peripheral neuropathy with superimposed chronic lumbosacral radiculopathies affecting the left S1 nerve root.  A diagnosis was not provided for the upper extremities at that time, as the Veteran insisted that the lower extremities be evaluated first.  

Thereafter, a March 2011 treatment record stated that the EMG demonstrated peripheral neuropathy in all four limbs and that given the unusual nature of the severity of the Veteran's neuropathy with a short five-year history of diabetes, a neurology consultation was being ordered.  

The subsequent neurology consultation was conducted in April 2011.  While the initial report itself did not diagnose diabetic neuropathy, an addendum to that note provided by a staff physician stated that the Veteran's falls were likely due to multiple factors, including diabetic neuropathy.  

Thereafter, the Veteran was noted to have diabetic peripheral neuropathy following complaints of symptoms in his arms/hands and legs/feet multiple times, with the diagnosis listed in the Veteran's current and past medical histories throughout the remaining VA treatment records.  

The Board acknowledges the VA examiner's rationale that typically diabetic peripheral neuropathy is shown in individuals who have had diabetes for much longer than the Veteran.  Indeed, that is the reason why the 2011 neurology consultation was obtained.  However, the Board also notes that the physician who provided the addendum opinion was aware of that fact, as the treatment notes specifically stated that that was the basis for the consultation, and that physician concluded that the Veteran had diabetic peripheral neuropathy.  

In sum, peripheral neuropathy of the bilateral upper and lower extremities was diagnosed by the VA examiner and multiple physicians have attributed that peripheral neuropathy to the Veteran's service-connected diabetes.  The Board finds that at the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's diabetes and the incurrence of peripheral neuropathy of the upper and lower extremities.  Therefore, service connection is warranted for the Veteran's diabetic peripheral neuropathy of the right and left upper extremity and right and left lower extremity.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for right upper extremity diabetic peripheral neuropathy is granted.  

Service connection for left upper extremity diabetic peripheral neuropathy is granted.  

Service connection for right lower extremity diabetic peripheral neuropathy is granted.  

Service connection for left lower extremity diabetic peripheral neuropathy is granted.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


